PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of appellees.
The sole issue raised by the pleadings is whether the original owners and developers of a subdivision effectively dedicated to public use an irregular strip of land lying between a parcel of land owned by appellants and the waters of Black-water Bay in Santa Rosa County. A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact and that appellees were entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Florida State Turnpike Authority v. Michael Baker, Jr., Inc., (Fla.App.1963) 156 So.2d 198; Pass v. Friedman, (Fla.App.1962) 140 So.2d 883; Osborne v. Shell Oil Company, (Fla.App.1958) 104 So.2d 670; Tooke v. Fosgate Citrus Concentrate Co-operative, (Fla.1956) 85 So.2d 828.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, and RAWLS, JJ., concur.